 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   KEITH STEWART, et al.,                             Case No.: 18-CV-2558 W (LL)
12                                    Plaintiffs,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION TO DISMISS WITH
                                                        PREJUDICE [DOC. 35]
14   METROPOLITAN TRANSIT SYSTEM,
     et al.,
15
16                                  Defendants.
17
           Pending before the Court is a joint motion to dismiss this case with prejudice.
18
     Good cause appearing, the Court GRANTS the joint motion [Doc. 35] and ORDERS the
19
     case DISMISSED WITH PREJUDICE.
20
           IT IS SO ORDERED.
21   Dated: April 9, 2020
22
23
24                                                        States District Judge

25
26
27
28

                                                    1
                                                                                  18-CV-2558 W (LL)
